Citation Nr: 1108196	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of both upper extremities, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1976, and from August 1980 to December 1991, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO in St. Petersburg, Florida, that in pertinent part, denied service connection for peripheral neuropathy of the upper and lower extremities, and denied service connection for erectile dysfunction.  A personal hearing was held before the undersigned acting Veterans Law Judge in February 2009.  In June 2009, the Board remanded the case for further development.

The issue of entitlement to service connection for peripheral neuropathy of both upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of both lower extremities did not have its onset during either period of service, is not due to herbicide exposure in service and is not  proximately due to or aggravated by service-connected diabetes mellitus.

2.  Erectile dysfunction did not have its onset during either period of service and is not proximately due to or aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of both lower extremities, including as due to herbicide exposure and as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an August 2009 communication, and the claims were thereafter readjudicated in September 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  Service connection for acute and subacute peripheral neuropathy shall be presumed to have been incurred during service if manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The determination as to whether the requirements for service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Peripheral Neuropathy of Both Lower Extremities

The Veteran contends that his peripheral neuropathy of both lower extremities is due to herbicide exposure in service or secondary to his service-connected diabetes mellitus.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis of peripheral neuropathy of the lower extremities.  

Post-service, a November 2003 VA treatment note reflects a history of numbness in the lower extremities for the past four to five years.

A December 2005 VA treatment note reflects a diagnosis of possible peripheral neuropathy from alcohol abuse.

A May 2006 private treatment note reflects a recent diagnosis of diabetes mellitus with neuropathy.

A May 2007 VA examination report reflects a history of peripheral neuropathy long before the recent diagnosis of diabetes.  The examiner stated that the peripheral neuropathy cannot be related to the mild, borderline, recent diabetes mellitus.

During his February 2009 Board hearing, the Veteran testified that his peripheral neuropathy had been diagnosed in the early 1990s, prior to his bout of alcohol abuse that started around 2005.

A December 2009 VA examination report reflects a history of peripheral neuropathy of both lower extremities since 1990, a finding of decreased muscle strength in the lower extremities, and a diagnosis of peripheral neuropathy of the lower extremities.  The examiner opined that the peripheral neuropathy of the lower extremities was not caused or aggravated by diabetes mellitus, explaining that there was tingling in the legs from the knees to the ankles, with the feet spared, which was the opposite of what is usually seen in diabetic neuropathy.  The examiner further noted that the peripheral neuropathy had its onset in 1990 whereas the diabetes mellitus had its onset in 2006.

In a September 2010 addendum, the examiner stated that the Veteran's peripheral neuropathy of both lower extremities was not caused by or a result of Agent Orange.  The examiner explained that Agent Orange neuropathy is an acute or subacute peripheral neuropathy which is seen within one year of exposure and resolves within two years.  By contrast, the Veteran's peripheral neuropathy had its onset in 1990, about 25 years after exposure.

Initially, the Board finds that the Veteran's peripheral neuropathy of both lower extremities did not have its onset during either period of service.  The medical evidence of record dates the onset of the disorder to the late 1990s, several years after his second and final period of service.

It is acknowledged that the December 2009 VA examiner reported the date of onset of the peripheral neuropathy to 1990, during the Veteran's second period of service.  However, this was based on the Veteran's report, which is not supported by the record.  As just noted, the service treatment records do not contain any mention of the disorder.  During his Board hearing, he testified that the peripheral neuropathy began in the early 1990s, which is not incompatible with a post-service onset.  Lastly, the medical evidence of record dates the onset of symptoms to 1998.  Thus, the Board reiterates that the Veteran's peripheral neuropathy of both lower extremities did not have its onset during either period of service, based on the preponderance of the evidence.

The Board next finds that the Veteran's peripheral neuropathy of both lower extremities is not due to herbicide exposure in service.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicide agents in service may be presumed.  However, there is no objective evidence that the peripheral neuropathy manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  The November 2003 VA treatment note reflects a history of numbness in the lower extremities since 1998, many years after the Veteran's service in Vietnam.  Further, in the September 2010 addendum, the VA examiner opined that the peripheral neuropathy was not caused by or a result of Agent Orange, noting that the peripheral neuropathy had its onset about 25 years after exposure.  

The Board also finds that the Veteran's peripheral neuropathy of both lower extremities is not proximately due to or the result of his service-connected diabetes mellitus.  The medical evidence of record indicates that the peripheral neuropathy developed several years prior to the diabetes mellitus.  The May 2007 VA examiner opined that the peripheral neuropathy was not related to the mild, borderline, recent diabetes mellitus.  The December 2009 VA examiner opined that the peripheral neuropathy was not caused or aggravated by diabetes mellitus, as the Veteran's symptomatology is the opposite of what is usually seen in diabetic neuropathy.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as numbness and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the objective medical evidence dates the onset of symptoms in the late 1990s, several years after discharge from service.  Further, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that his peripheral neuropathy is not related to herbicide exposure or diabetes mellitus.

In sum, service connection for peripheral neuropathy of both lower extremities, including as due to herbicide exposure and as secondary to service-connected diabetes mellitus, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is secondary to service-connected diabetes mellitus.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis referable to erectile dysfunction.  

Post service, a March 2006 private treatment note reflects a history of erectile dysfunction of 10-years duration.

A May 2006 private treatment note reflects a diagnosis of erectile dysfunction, as well as a recent diagnosis of diabetes mellitus.

A May 2007 VA examination report reflects a history of erectile dysfunction since 2001.  Noting that the Veteran has mild, borderline, recent diabetes, the examiner stated that the erectile dysfunction cannot be related to diabetes mellitus.

During his February 2009 Board hearing, the Veteran testified that his erectile dysfunction had been diagnosed in the early 1990s.

An August 2010 VA examination report reflects a history of erectile dysfunction since 2001.  The examiner noted that the most likely etiology of the disorder was medication.  The examiner opined that the erectile dysfunction was not due to or permanently aggravated by diabetes mellitus, explaining that the onset of erectile dysfunction was in or before 2001 whereas diabetes mellitus was not diagnosed until May 2006.  The examiner further noted that the erectile dysfunction has been complete and permanent since before the onset of diabetes mellitus.

Initially, the Board finds that the Veteran's erectile dysfunction did not have its onset during either period of service.  Indeed, no medical evidence of record expressly dates the onset of the disorder to 1991 or earlier.  Moreover, separation examination in 1991 showed a normal genitourinary system, with no relevant complaints raised in the accompanying report of medical history.

The Board next finds that the Veteran's erectile dysfunction is not proximately due to or the result of his service-connected diabetes mellitus.  The medical evidence of record indicates that the erectile dysfunction developed several years prior to the diabetes mellitus.  Moreover, the May 2007 VA examiner opined that the erectile dysfunction was not related to diabetes mellitus, and the August 2010 VA examiner opined that the erectile dysfunction was not due to or permanently aggravated by diabetes mellitus.  Such opinions were offered following a review of the record.  Additionally, while the May 2007 conclusion was unexplained, the latter conclusion was accompanied by a supporting rationale, making it highly probative evidence.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as difficulty with erections.  Layno, 6 Vet. App. 465.   As above, the Board acknowledges Jandreau v. Nicholson, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the objective medical evidence dates the onset of symptoms to the mid 1990s.  Further, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that his erectile dysfunction is not related to service-connected diabetes mellitus.

In sum, service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for peripheral neuropathy of both lower extremities, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus, is denied.

Service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Board finds that further development is needed regarding the claim of entitlement to service connection for peripheral neuropathy of both upper extremities.

In the June 2009 remand, the Board requested that the RO afford the Veteran a VA examination to obtain an opinion on whether the peripheral neuropathy of both upper extremities was aggravated by the service-connected diabetes mellitus.  Accordingly, a VA examination was conducted in December 2009.  However, after determining that there was no neuropathy in the upper extremities, the examiner did not provide the requested opinion.  

It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims held that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Therefore, an opinion on whether any previously existing peripheral neuropathy of both upper extremities was aggravated by the service-connected diabetes mellitus must still be provided.  Accordingly, the RO should obtain a supplemental opinion from the December 2009 examiner that addresses the above point.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who provided the December 2009 medical opinion (or a comparable substitute if that examiner is unavailable) to obtain a supplemental opinion that addresses the etiology of the Veteran's peripheral neuropathy of both upper extremities.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper extremities shown during the appeal period was aggravated by his service-connected diabetes mellitus.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of peripheral neuropathy of the upper extremities present (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


